United States Court of Appeals
                    For the First Circuit


No. 18-2147

                   UNITED STATES OF AMERICA,

                           Appellee,

                              v.

                        JAMIE L. MELO,

                     Defendant, Appellant.


                         ERRATA SHEET
     The opinion of this Court, issued on March 27, 2020, is
amended as follows:
     On page 13, line 17, the phrase " the agents testified to
contrary" should read "the agents testified to the contrary"